Judgment entered April 22, 1964, dismissing the complaint at the close of plaintiffs’ case, unanimously reversed, on the law, and a new trial directed, with $50 costs to abide the event. Defendants’ use of the sidewalk *781was a special use for the ingress and egress of motor vehicles to and from the gasoline station. The evidence establishes questions of fact as to the existence of a dangerous sidewalk condition consequent on said special use. (Mullins v. Siegel-Cooper Co., 183 N. Y. 129; Wylie v. City of New York, 286 App. Div. 720; Nickelsburg v. City of New York, 263 App. Div. 625; Joel v. Electrical Research Prods., 94 F. 2d 588.) Concur — Botein, P. J., McNally, Stevens and Steuer, JJ.